
	
		I
		112th CONGRESS
		2d Session
		H. R. 3867
		IN THE HOUSE OF REPRESENTATIVES
		
			February 1, 2012
			Mr. Graves of Georgia
			 (for himself, Mr. Paul,
			 Mr. Westmoreland,
			 Mr. Mulvaney,
			 Mr. Garrett,
			 Mr. Poe of Texas,
			 Mr. Marchant,
			 Mr. Roe of Tennessee,
			 Mr. Wilson of South Carolina,
			 Mr. Stutzman,
			 Mr. Quayle,
			 Mr. Schweikert,
			 Mr. Walsh of Illinois,
			 Mr. Culberson,
			 Mr. Posey,
			 Mr. Woodall,
			 Mr. Price of Georgia,
			 Mr. King of Iowa,
			 Mr. Ribble, and
			 Mr. Gingrey of Georgia) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to require certain
		  air carriers and their agents and ticket agents to disclose certain costs and
		  fees.
	
	
		1.Short titleThis Act may be cited as the
			 Travel Transparency
			 Act.
		2.Unfair and
			 deceptive practices and unfair methods of competition
			(a)Advertising
			 practicesSection 41712 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
				
					(d)Advertising
				practicesIt shall be an
				unfair or deceptive practice under subsection (a) for an air carrier, including
				an indirect air carrier, a foreign carrier, an agent for either, or a ticket
				agent to advertise or solicit passenger air transportation and fail to disclose
				in the cost of such transportation the sum of the base airfare and the tax
				imposed by section 4261(a) of the Internal Revenue Code. Any other government
				imposed taxes and fees paid on a per passenger basis shall be disclosed clearly
				and separately from the base airfare in any such advertisement or
				solicitation.
					.
			(b)Conforming
			 regulationsUpon the date of enactment of this Act, the Secretary
			 shall take such measures as are necessary to change section 399.84 of title 14,
			 Code of Federal Regulations, and any other related regulation, to ensure that
			 such regulations comply with the section 41712(d) of title 49, United States
			 Code.
			
